—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered March 11, 1992, convicting him of murder in the second degree, criminal possession of a weapon *429in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Moreover, the defendant’s remaining contentions are unpreserved for appellate review (see, People v Nuccie, 57 NY2d 818; People v Collazo, 176 AD2d 749; People v Wilson, 154 AD2d 565; People v Burns, 133 AD2d 642), and we decline to review them in the exercise of our interest of justice jurisdiction. Mangano, P. J., Thompson, Bracken and Altman, JJ., concur.